Citation Nr: 1708346	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  12-21 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for an eye disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William Skowronski, Associate Counsel







INTRODUCTION

The Veteran had active service from January 1968 to May 1972. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2012, the Veteran testified during a hearing before a Decision Review Officer (DRO). 

In an April 2015 decision, the Board, in pertinent part, denied the Veteran's claim for service connection for an eye disorder and claim for an effective date earlier than April 2, 2009, for the grant of service connection for posttraumatic stress disorder (PTSD). The Veteran thereafter appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a Memorandum Decision (MemDec) issued in October 2016, the Court vacated and remanded that April 2015 Board decision regarding service connection for an eye disorder for readjudication consistent with the decision.  The Court also held that the Veteran abandoned his appeal of whether an earlier effective date was warranted for the PSTD. In a February 2017 appellate brief, the Veteran's representative listed entitlement to an effective date prior to April 2, 2009, for the grant of service connection for PTSD as on appeal before the Board.  But consistent with the October 2016 MemDec, the April 2015 Board decision on that issue was not vacated by the Court.  As such, only the issue of entitlement to service connection for an eye disorder is again before the Board. 

In the April 2015 decision, the Board also remanded the Veteran's claims for service connection fibromyalgia, joint pain, fatigue syndrome, soft tissue carcinoma, a skin disorder, lesions on penis, numbness and tingling of the bilateral upper and lower extremities, and a disorder characterized by a loss of sex drive for additional evidentiary development.  These 11 issues have not been readjudicated by the Agency of Original Jurisdiction (AOJ), and are therefore not before the Board at this time. 

The Veterans Law Judge who signed the April 2015 is no longer employed by the Board. The case has been has been reassigned to the undersigned.  

The Board has reviewed and considered all of the documents contained in the Veteran's Veterans Benefits Management System (VBMS) and Virtual VA paperless claim file. 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In a September 1992 claim for service connection, the Veteran claimed he had an eye disorder caused by exposure to Agent Orange (herbicide agent).  The Veteran served in Vietnam and is therefore is presumed to have been exposed to herbicide agents during his service.

The Veteran underwent a VA ophthalmology examination in November 1992.  He complained of photophobia.  The examiner noted photophobia is a symptom that is frequently complained of without any identifiable pathology associated.  No detectable abnormalities were found.  Visual acuity was 20/20 in both eyes.  The Veteran again reported his eyes were sensitive to light in a May 1993 statement.  A January 1999 Social Security Administration examination report notes the Veteran complained of poor vision in both eyes that had lasted a few days, but did not have a history of glaucoma, eye surgery, or any other eye disease.  Visual acuity was 20/25 in the left eye and 20/50 in the right eye.  A June 2001 VA mental health treatment note notes the Veterans eyes were red secondary to not sleeping.  An October 2003 VA primary care nursing note notes the Veteran complained of blurred vision in both eyes.

At the March 2012 DRO hearing, the Veteran described his eye disorder as blurriness.  He indicated the eyes also become and stay red at times.  He did not remember when it began.  He did not indicate whether a specific eye disability had been diagnosed, but said a treatment provider told him it was due to his age.

The Veteran is competent to describe his symptoms.  Considering the above, the Board finds that the Veteran should be afforded a VA examination to determine any current eye disability and to obtain an etiology opinion.  See 38 C.F.R. § 3.159 (c)(4).

While post-service records show findings of refractive error, VA regulations prohibit service connection for congenital or developmental defects and refractive error of the eye unless such defect was subjected to a superimposed disorder or injury which created additional disability.  See VAOPGCPREC 82-90; 55 Fed. Reg. 45711 (1990). 

Accordingly, the case is REMANDED for the following action:

The AOJ should schedule the Veteran for an examination to determine the nature and etiology of any eye disability.  The claims file should be made available to the examiner. After any and all appropriate tests are conducted and after an examination of the Veteran, the examiner should identify any and all eye disabilities and indicate whether such is considered a congenital or developmental defect or refractive error.  If so, the examiner should provide an opinion as to whether it is at least as likely as not that there is any additional disability as the result of a superimposed disease or injury during the Veteran's period of service from January 1968 to 1972, to include his presumed exposure to herbicide agents. 

 If the Veteran has an acquired eye disability that is not a congenital or developmental defect or refractive error, the examiner should provide an opinion as to whether it is at least as likely as not that such disability had its clinical onset during the Veteran's qualifying period of service or is otherwise was due to an event or incident of such service, to include his presumed exposure to herbicide agents. 

A complete rationale should be provided for any opinion expressed. 

If upon completion of the above action the claim remains denied, the case should be returned to the Board after compliance with appellate procedures.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
E.I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




